COXE, District Judge
(orally). The importations in question consist of three ceilings, painted on wood, taken from the Barberini Palace of Florence, Italy. They were assessed by the collector under paragraph 208 of the act of 1897 as “manufactures of wood, not specially provided for.” The importer insists that they should have been classified under paragraph 454 as “paintings in oil.” The evidence now before the court is practically undisputed that the ceilings in question are oil paintings on wood. The value of the wood as compared with the painting is infinitesimal. Within numerous prior decisions of this court it must be held that the importations are paintings.
The decision of the board of appraisers is reversed and the collector is advised to make a refund upon the importations in question of 15 per cent.